Citation Nr: 1635943	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	The California Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2012 and March 2014, the Board remanded the instant claim for additional development.  

As for the matter of representation, in August 2013, the Veteran appointed the California Department of Veterans Affairs as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In March 2014, VA received correspondence from the Veteran stating that his son, would be representing him in the instant matter.  However, the Veteran's son has not been accredited by VA's Office of General Counsel.  See 38 C.F.R. § 14.629 (b) (2015). In a February 2016 letter, VA informed the Veteran that his son was not accredited by VA's Office of General Counsel and that the Veteran would continue to be represented by his previously appointed representative, unless the Veteran notified VA otherwise.  As the Veteran did not respond to this letter, the Veteran is considered to be represented by the California Department of Veterans Affairs.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 Board remand directed that the RO schedule the Veteran for a Board hearing in light of the Veteran's September 2013 request for a video-conference hearing.  In a March 2015 correspondence, the Veteran clarified that he desired a Travel Board hearing.  As the Veteran has not yet been afforded the requested hearing, the claim is remanded to provide one to ensure compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).        




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge held at the RO as to the issue of service connection for a skin disorder. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




